DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Regarding the specification at paragraphs [0010], [0026], [0038] and [0047] applicant uses a trade name to disclose the use of a nutrient solution.  However, it appears the trade name “Hogland’s nutrient solution” is incorrect.  Applicant appears to be referring to “Hoaglands solution” which is a well known hydroponic solution that was developed in 1933.  If the applicant is referring to “Hoagland solution”, appropriate correction is required.

The use of the term “Hogland” or “Hoagland”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 5 objected to because of the following informalities:  
Regarding claim 5, line 24 applicant uses a trade name to disclose the use of a nutrient solution.  However, it appears the trade name “Hogland’s nutrient solution” is incorrect.  Applicant appears to be referring to “Hoaglands solution” which is a well known hydroponic solution that was developed in 1933.  If the applicant is referring to “Hoagland solution”, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 contains the trademark/trade name Hogland’s nutrient solution.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a nutrient solution that may include 945 mg/L of calcium nitrate, 607 mg/L of potassium nitrate, 115 mg/L of ammonium phosphate, 493 mg/L of magnesium sulfate, 2.5 ml/L of iron salt solution, 5 ml/L of trace elements, and pH=6.0 and, accordingly, the identification/description is indefinite.
	
	Regarding claim 5, in light of the use of the trade name, examiner has interpreted the trade name to be “a nutrient solution may include 945 mg/L of calcium nitrate, 607 mg/L of potassium nitrate, 115 mg/L of ammonium phosphate, 493 mg/L of magnesium sulfate, 2.5 ml/L of iron salt solution, 5 ml/L of trace elements, and pH=6.0”.  However, the nutrient solution described is indefinite as it is unclear if each of the nutrients are required or optional, if each of the amounts of the nutrients are required or optional or if other nutrients not disclosed are part of the nutrient solution.  The term “may include” is also indefinite as it is unclear if any of the nutrients disclosed are needed in order to be “Hoglands” or “Hoaglands” nutrient solution.  Applicant should amend to clearly and distinctly point out the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                        

/MONICA L PERRY/Primary Examiner, Art Unit 3644